Citation Nr: 0702868	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Propriety of forfeiture of eligibility for benefits under the 
laws administered by VA in accordance with 38 U.S.C.A. 
§ 6103(a). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to January 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
determination by the Compensation and Pension Service of VA.  
In November 2001, the veteran appeared at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1. In October 2000, the veteran submitted a claim to have M. 
E. L. recognized as his dependent child.

2. In January 2001, in support of this claim, he submitted M. 
E. L.'s birth certificate showing the veteran and J. A. E. 
were M.E.L.'s biological parents and that they were married 
in January 1993.

3. In June 2001, during a VA field investigation, R. F. 
stated, in a deposition taken under oath, that she and A. D. 
were M. E. L.'s biological parents, and that she gave M.E.L. 
to J. A. E. for adoption two months after his birth because 
she was having financial difficulties; J. A. E. said she and 
the veteran were never married.

4. In sworn testimony at the November 2001 hearing, the 
veteran stated he knew R. F. and A. D. were M. E. L.'s 
biological parents, and that he was never married to J. A. E.

5. In February 2003, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the veteran 
had forfeited all rights, claims and benefits under laws 
administered by VA based on his claim for additional benefits 
for a dependent.  


6. The evidence establishes beyond a reasonable doubt that 
the veteran knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The appellant committed fraud in the pursuit of VA benefits, 
and his forfeiture of all rights, claims and benefits under 
the laws administered by VA (except insurance benefits) is 
mandated by law.  38 U.S.C.A. § 6103(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.900, 3.901(d) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the matter of 
forfeiture for fraud, the VCAA does not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.  

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
§ 3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and (6) Notification that fees for the 
representation are limited in accordance with 38 U.S.C.A. 
§ 5904(c) and that no expenses incurred by a claimant, 
counsel or witness will be paid by VA.

VA has complied with all of these provisions.  The August 
2001 charge letter notified the veteran of his rights in the 
forfeiture proceeding, while the proposed administrative 
decision, the May 2002 final administrative decision, the 
February 2003 forfeiture decision by the Compensation and 
Pension Service, and the March 2004 statement of the case 
notified him of the specific charges against him, provided 
detailed statements of the evidence supporting the charges, 
and cited to and discussed the applicable laws.  The veteran 
has submitted statements in his support, and all known and 
available evidence relevant to this forfeiture action has 
been collected for review.  The evidence on file does not 
show, and the veteran does not contend, that there is any 
additional evidence relevant to this appeal that has not been 
obtained.  The Board finds that there is no reasonable 
likelihood that any additional evidence is available with 
respect to the issue of forfeiture, and the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf.  No additional 
assistance or notification is necessary. 

B.	Factual Background

A September 2000 letter notified the veteran that his claim 
for an increased evaluation for service-connected 
hypertension had been granted.  This letter also told him the 
information he needed to send to complete a claim for 
additional benefits for his spouse and children and provided 
him with VA Form 21-686c, Declaration of Status of 
Dependents. 

In October 2000, the veteran sent in VA Form 21-686c claiming 
M. E. L. as his dependent child.

A January 2001 letter from the RO, in reference to the 
veteran's "claim for additional allowance for [his] 
dependent child", informed him that he needed to submit a 
copy of M. E. L.'s birth certificate showing the names of 
both parents.  In response to this letter, the veteran 
submitted copies of M. E. L.'s birth certificate and Consular 
Report of Birth Abroad.  The birth certificate showed M. E. 
L. was born on August [redacted], 1995 in San Fernando, Pampanga.  It 
listed the veteran and J. A. E. as his parents and showed 
they were married on January [redacted], 1993 in Bacolor, Pampanga.  
It reported the veteran was a Filipino citizen, Catholic, and 
worked as a laborer.  While the birth certificate appears to 
be timely registered, the back contains an Affidavit for 
Delayed Registration of Birth, signed by J. A. E., attesting 
that the registration of the child's birth was delayed 
because it was "overlooked."  This Affidavit again states 
that J. A. E. and the veteran were married in January 1993 in 
Bacolor, Pampanga.  An Affidavit of Acknowledgement/Admission 
of Paternity, signed by the veteran, shows he acknowledged 
the child as his in November 2000.  The Consular Report lists 
the veteran and J. A. E. as M. E. L.'s parents. 

During a VA field examination in June 2001, an employee of 
the Registry Office confirmed the delayed registration of M. 
E. L.'s birth, reporting that it was registered in November 
1995, more than thirty days after the child's August birth.  
The employee said it was the office's standard operating 
procedure to have the Affidavit for Delayed Registration 
filled out if a birth is registered after the thirty day time 
period.  A certified copy of the birth certificate obtained 
during the field examination did not have the Affidavit of 
Acknowledgment/Admission of Paternity section completed.  The 
Registry Office employee stated completion of this section 
was not necessary since the birth certificate reported the 
parents had been married.

An interview with J. A. E.'s sister revealed that M. E. L. is 
not the biological child of the veteran and J. A. E. and that 
his biological mother, R. F., gave him to the couple for 
adoption because she could not afford to take care of him. 

J. A. E. was also interviewed and, after being told of the 
forfeiture provision and Philippine perjury laws, vehemently 
claimed that she and the veteran were M. E. L.'s biological 
parents.  J. A. E. stated she and the veteran were not 
married and that the marriage date on the birth certificate 
was fictitious and was put on the document to legitimize the 
child.  She also admitted she told the veteran to complete 
the Affidavit of Acknowledgment/Admission of Paternity 
section, because she thought the Registry Office had 
overlooked that it needed to be completed.  
An interview of the child's biological mother, R. F., under 
oath, revealed that M. E. L. was her biological child and 
that A. D. was the biological father.  She gave M. E. L. up 
for adoption to J. A. E. when he was two months old because 
she was having financial difficulties.  A Certification and 
Acknowledgement prepared in November 1995 and signed by R. F. 
states that she was giving J. A. E. "the sole, absolute 
support and care for the future of [her] son."  

In October 2001, the veteran submitted copies of military 
awards, outstanding performance awards, and step increases 
which he received while working as a mail processor.  He 
indicated that these awards proved he was a man of integrity 
who would never consider enriching himself through fraudulent 
means.  He submitted an application claiming M. E. L. as his 
dependent because he truly believes he is his son.  He dated 
R. F. around the time M. E. L. was conceived and R. F. told 
him he was his child, although he did not take her statements 
seriously.  He alleged he did not submit the documents 
claiming M. E. L. as a dependent for remuneration purposes 
and was not aware he could be enriched by claiming M. E. L. 
as his dependent; he just wanted him to be documented as his 
son.  He apologized and said it was not his intention to 
defraud the government.  

At the November 2001 hearing, the veteran reiterated that R. 
F. told him he was M. E. L.'s biological father, but he did 
not believe her because he only had a short relationship with 
her.  He did not deny that R. F. and A. D. were the child's 
biological parents.  The veteran admitted he never married J. 
A. E. and said that she had completed and submitted the birth 
certificate to the Registry Office with the false 
information.  He also noted M. E. L.'s birth certificate 
contained false entries that the veteran was a Filipino 
citizen and a laborer.  R. F. did not give M. E. L. to him, 
but to J. A. E.  He said that when he submitted the 
Declaration of Status of Dependents form, he was not 
completely aware of the benefits he would receive; he just 
wanted M. E. L. to be recognized as his son.  He did not 
acknowledge M. E. L. as his son until November 2000 because 
he did not think of claiming him as a dependent until that 
time; a representative at the American Legion asked him 
whether he was claiming anything for his child and it made 
him think he should "straighten up [M. E. L.'s] record."  
He admitted M. E. L. was not biologically his son, but that 
since he cared for him for six years, he feels as though he 
is his son.  
In February 2003, the VA Veterans Benefits Administration, 
Compensation and Pension Service, determined that the veteran 
had forfeited all rights, claims and benefits under laws 
administered by the VA based on his claim to add M. E. L. as 
his dependent.  The veteran appealed this determination and 
in March 2004 stated he did not participate in the making of 
the false birth certificate, which he said was evident 
because his middle initial was not on the form and the 
entries showing he was a Filipino citizen, Catholic, and a 
laborer were false.  He also noted that J. A. E. misled him 
into signing the Affidavit of Acknowledgment/Admission of 
Paternity and said it does not appear to be a complete 
instrument because he did not subscribe to the document under 
oath before a Notary Public, including the one who signed the 
affidavit.  

In October 2006 written argument, the veteran's 
representative alleges that for the Board to find the veteran 
committed fraud, all of the following must be established:  
1) knowledge of the facts upon which payment was based; 2) 
knowledge of a change in circumstances; 3) knowledge that the 
change in circumstances removed the eligibility for some or 
all of the compensation being paid; 4) a failure to advise 
the agency of change in circumstances with the actual 
intention of receiving or obtaining payments or of retaining 
increased payments; and 5) actual receipt or retention of 
payments or increased payments as a consequence of the 
intentional failure to disclose.  The representative argues 
that the Board cannot establish the above listed criteria, 
specifically noting that it cannot prove the third 
requirement.  

C.	Legal Criteria and Analysis

With certain exceptions not pertinent to this appeal, any 
person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud is defined 
as an act committed in perpetration of one of the above-
listed actions.  38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
(Court) has held, in essence, that this process requires the 
application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  Consequently, the Board must 
determine whether the evidence establishes "beyond a 
reasonable doubt" that the veteran knowingly made, caused to 
be made, or presented false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the veteran knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997). 

In the case at hand, the evidence establishes beyond a 
reasonable doubt that the veteran indeed knowingly submitted 
false and fraudulent evidence to VA in an attempt to obtain 
additional benefits for M. E. L. as his dependent.  The 
fraudulent evidence consists of M. E. L.'s birth certificate.  
As described in detail above, this document contains numerous 
false statements, including that the veteran is the child's 
biological father and that he married J. A. E. in January 
1993.  

The veteran's representative has alleged VA cannot establish 
the five requirements (listed above) necessary to prove the 
veteran committed fraud.  While the representative did not 
cite to the source of these requirements, the Board's 
research uncovered that they are in VA Adjudication Procedure 
Manual M21-1 (recently replaced by M21-1MR), Part IV, 
36.01a.(2) and describe part of the standard working 
definition of fraud, which is based on the word's common 
legal definition.  These five requirements are considered 
when determining whether a veteran has committed fraud by 
omission, i.e. failure to provide information.  However, in 
this case, the RO determined that the veteran committed fraud 
by commission, in that he actively submitted a false document 
to the VA; thus, the five cited requirements for fraud by 
omission are not relevant to the current case and need not be 
addressed.

Instead, to determine the instant forfeiture was proper, the 
Board must find that the evidence shows, beyond a reasonable 
doubt, that the veteran knowingly made or procured the 
presentation of a false or fraudulent document concerning his 
claim for additional benefits for a dependent.  The veteran 
has testified he did not assist in creating the false birth 
certificate and was misled into signing the Affidavit 
Acknowledging Paternity.  His statements are supported by the 
testimony of J. A. E. and there is no evidence contradicting 
their testimony.  

However, the fraudulent act the RO found, and that is being 
contested in this appeal, was not in the creation of a false 
birth certificate; rather it is in that the veteran, knowing 
that the certificate was false, submitted it to support a 
claim for VA dependents' benefits.  The veteran has provided 
sworn testimony that he knows he is not the biological father 
of M. E. L. and that he has never been married to J. A. E.  
Additionally, he has pointed out that there are several other 
false entries on M. E. L.'s birth certificate, including that 
he is a Filipino citizen.  Thus, in essence, he concedes he 
knew that the document he submitted to VA in support of his 
claim to add M. E. L. as his dependent son was false.  While 
he alleges he was not completely aware of the additional 
benefits he would receive if M. E. L. were recognized as his 
dependent, he has essentially testified that he had some 
awareness that it would somehow benefit him or M. E. L.  He 
has stated he only wanted to straighten up M. E. L.'s 
records; however, he does not explain how submitting a 
document that falsely showed he was M. E. L.'s birth father, 
and also that he and J.A.E. were married would do so.  
Significantly, the fraudulent birth certificate was submitted 
in response to VA's request for documentation upon his filing 
a claim for dependents' benefits.

Therefore, the evidence establishes beyond a reasonable doubt 
that in January 2001 the appellant knowingly submitted a 
false birth certificate in support of a claim to receive 
additional VA benefits for a dependent.  Such action subjects 
him to application of the provisions of 38 U.S.C.A. 
§ 6103(a), which mandate a forfeiture of VA benefits under 
these circumstances.  Forfeiture of all rights, claims and 
benefits under the laws administered by VA (except insurance 
benefits) is the penalty mandated by law in the circumstances 
presented.  





ORDER

The declaration of forfeiture of VA benefits against the 
appellant under 38 U.S.C.A. § 6103(a) was proper, and the 
appeal challenging such forfeiture is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


